Citation Nr: 1510358	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and depression, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to an initial compensable rating for bilateral tinea pedis with onychomycosis (claimed as feet fungus).

5.  Entitlement to an initial compensable rating for temporomandibular joint (TMJ) disorder (claimed as injury to front teeth, two chipped teeth).

6.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right thumb (claimed as arthritis of the right hand).

7.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982, and subsequently served on active duty training in a Reserve component.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 (notice sent July 2012) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the Veteran submitted additional evidence with a waiver of RO initial consideration.  Jurisdiction is currently with the Nashville, Tennessee RO.  

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, his claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As the Veteran has reported that he has PTSD and has received treatment for depression, the Board has recharacterized the issue as indicated above.

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, including as secondary to service-connected disabilities (de novo review) and bilateral pes planus and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2009 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  New and material evidence was not received within one year of that determination and it became final.  

2.  Since the November 2009 rating decision, evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim has been received.  

3.  Bilateral tinea pedis with onychomycosis (claimed as feet fungus) requires topical cream; the area affected is less than 5 percent of the entire body or of exposed areas; the skin disability is not shown to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period.

4.  The Veteran's TMJ has not been productive of lateral excursion of 4 millimeters or less, inter-incisal range of motion of 40 millimeters or less and has not resulted in additional functional loss at any time during the period on appeal.

5.  The Veteran's right thumb disability is manifested by at least painful but otherwise noncompensable limitation of motion; limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and ankylosis, are not shown.



CONCLUSIONS OF LAW

1.  The November 2009 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  An initial compensable rating for bilateral tinea pedis with onychomycosis (claimed as feet fungus) is not warranted.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118 Diagnostic Codes (Codes) 7813-7806 (2014).

4.  An initial compensable rating for TMJ is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Code 9905 (2014).

5.  An initial rating in excess of 10 percent for arthritis of the right thumb (claimed as arthritis of the right hand) is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003-5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Regarding the claim to reopen, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with such appeal given the favorable nature of the Board's decision to reopen the claim.

Regarding the claims for initial increased ratings, the rating decision granted service connection and assigned disability ratings and effective dates for the awards; therefore, statutory notice had served its purpose, and its application was no longer required.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in July 2009 (bones), January 2010 (feet) December 2010 (feet), January 2011 (dental), and May 2012 (hand and finger).  Those examinations are described in greater detail below, and are cumulatively adequate for rating purposes as the reports contain the information necessary for consideration of the applicable criteria.  VA has met its duty to assist.

New and Material Evidence

The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, was initially denied in a February 2000 rating action wherein service connection for PTSD was denied because the Veteran failed to respond to the RO's request for specific information necessary to make a decision on the claim.  The Veteran did not appeal that determination and it became final.  A December 2008 rating decision denied service connection for substance abuse (claimed as a mental disorder).  The Board finds that claim was not a claim to reopen the previously denied claim of service connection for PTSD as the claims are different.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In November 2008, the Veteran requested that his PTSD claim be reopened.  In a November 2009 rating decision, PTSD was denied because the evidence failed to show a diagnosis of PTSD.  In June 2012 the Veteran filed a claim for service connection for depression.  The RO noted (in a June 2012 VCAA notice letter) that the claim was being received as a claim for reconsideration of PTSD (now claimed as depression).  The RO reviewed the previous denial and addressed the Veteran's request of reconsideration based on new evidence.

A claim which has been finally denied in an unappealed rating decision (November 2009) may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 2009 rating decision includes a November 2013 Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) by a private psychologist that diagnosed depressive disorder due to another medical condition, with mixed features, and cocaine use disorder, in remission.  The private psychologist opined that it is more likely than not that the Veteran's service-connected disabilities (arthritis of the hands, TMJ, and foot fungus) and concurrent pain had resulted in the mood disturbance that had been diagnosed.  The Board finds that this evidence meets the requirements to reopen the claim of service connection for a psychiatric disorder, to include PTSD and depression.  The November 2013 mental disorders DBQ was not previously of record and it is therefore new evidence.  It also tends to support a finding that the Veteran has an acquired psychiatric disorder due to the Veteran's service-connected disabilities.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that the evidence received is both new and material evidence, and that the claim of service connection for a psychiatric disorder, to include PTSD and depression may be reopened.

De novo review of the claim of service connection for a psychiatric disorder, to include PTSD and depression, including as secondary to service-connected disabilities is discussed in the remand section below.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate Codes identify the various disabilities.  Id.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Tinea Pedis

The Veteran's service-connected bilateral tinea pedis with onychomycosis (claimed as feet fungus) is assigned a 0 percent rating under Codes 7813-7806.

Code 7813 directs that dermatophytosis (ringworm of the feet is tinea pedis and ringworm of the nails is tinea unguium) is to be rated as scars (under Codes 7801-7805) or dermatitis (Code 7806) depending upon the predominant disability. 38 C.F.R. § 4.118.

Under Code 7806, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas a; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118.

Although all available diagnostic codes have been considered, Codes 7800-7805 do not apply because the evidence reveals that symptoms associated with dermatitis are more predominant than those associated with scars.

During service the Veteran had complaints of and/or was treated for tinea pedis, ingrown toenail, and athlete's foot.  On January 2010 VA feet examination, he was noted to have onychomycotic nails.  The diagnosis was bilateral onychomycosis  On December 2010 VA feet examination, the examiner noted that the Veteran had tinea pedis related to service.  He noted that the prevalence of onychomycosis increases with age.  Toenail onychomycosis usually occurs after tinea pedis.  Infection of first and fifth toenails probably occurs secondary to damage to these nails by footwear.  (Fitzpatrick's Color Atlas and Synopsis of Clinical Dermatology, 6th Ed. (2009)).

An October 2011 VA podiatry consult report noted that the Veteran presented from "ER" with the need for care on the right 2nd toe, sore from pistoning into the end of the shoe.  He had a history of taking Lamisil and had received the most benefit he could; and no further treatment was going to improve it any further.  The diagnosis was right 2nd sore nail.  On the same day the Veteran was seen by his VA primary care physician and reported that he needed help cutting two of his right toenails.  He stated that his toenail had been growing into his right toe for two weeks.  On examination the 2nd toe right foot was embedded into distal toe; there was no visible skin break.  The assessment was dystrophy right toenail.

Here, the Board finds that a compensable rating for the Veteran 's bilateral tinea pedis with onychomycosis (claimed as feet fungus) is not warranted.  In order for the Veteran to be entitled to a compensable (next higher 10 percent) rating, the evidence must show exposure of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The record shows that the Veteran has had only topical treatment for his skin disability.  As the area of involvement (feet) is less than 5 percent of the entire body and less than 5 percent of his exposed surface area and the Veteran has never been prescribed intermittent systemic therapy, under Diagnostic Code 7806, a compensable degree of disability is not demonstrated.

The Board finds that during this appeal the service-connected bilateral tinea pedis with onychomycosis (claimed as feet fungus) has not been compensable, so the rating cannot be "staged" because this noncompensable degree of impairment represents the greatest level of functional impairment attributable to the disability during the relevant time period.  See Fenderson, 12 Vet. App. at 119 .

There is nothing in the record to suggest that the disability picture associated with the Veteran's onychomycosis of the feet is exceptional or unusual so as to render impractical the application of the regular schedular standards.  The symptoms, impairment, extent of involvement shown, and treatment required are encompassed by the schedular criteria, and those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, the record also does not demonstrate that the bilateral tinea pedis with onychomycosis (claimed as feet fungus) has resulted in frequent periods of hospitalization or caused marked interference with employment.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine (see 38 U.S.C.A. § 5107(b); C.F.R. §§ 3.102, 4.3) does not apply.  The appeal of this issue must be denied.

TMJ

The Veteran has been diagnosed with left TMJ disorder (trauma to teeth).  A 0 percent rating is currently assigned for the Veteran's TMJ disorder under Code 9905, for limited motion of the temporomandibular articulation.  The Veteran asserts entitlement to a compensable rating.  

Under Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is contemplated when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Code 9905.  A Note to Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  

The Veteran's service records reveal that in May 2000 (during active duty for training), his foot slipped while getting on a 21/2 ton truck and his chin hit the bed of the truck chipping right and left upper first incisors about 2mm.  The diagnosis was chipped two upper front teeth.  

On January 2011 VA dental and oral examination, the Veteran reported that he fell from a "Humvee" jeep and chipped his front teeth.  He did not require hospitalization or surgery.  He reported that he frequently has difficulty with chewing all food.  He noted a history of pain in the lower right jaw, which was moderate in severity and occurred daily.  He had no difficulty in opening his mouth or with talking.  On examination there was no loss of bone, malunion or nonunion of the maxilla.  There was no nonunion or malunion of the mandible.  There was no limitation of motion at the temporomandibular (TM) articulation.  There was no loss of bone of the hard palate.  There was no evidence of osteoradionecrosis or osteomyelitis.  There was no tooth loss due to loss of substance of body of the maxilla or mandible; nor was there speech difficulty.  X-ray results were normal.  The diagnosis was left TMJ disorder.

As such, the evidence of record shows that the Veteran's TMJ disorder has not reached a compensable level.  The Veteran has reported some pain in the lower right jaw.  While the examiner noted that there was difficulty chewing and reported moderate difficulty feeding, there was no limitation of motion of TM articulation.  Further, the examiner specifically found there was no difficulty in opening his mouth or with talking.  His reports of pain and difficulty chewing without any additional loss of motion does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a compensable (10 percent) rating.  

Damage to teeth is generally only compensable when a disability results in lost teeth.  38 C.F.R. § 4.150, Code 9913.  The Veteran has not lost teeth as a result of trauma to teeth; therefore, a compensable rating is not warranted due to any tooth damage.

The Board has considered whether a compensable evaluation is warranted under other potentially applicable Codes.  Here, however, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, he does not have oral or dental symptoms contemplated by other rating criteria.  38 C.F.R. § 4.150, Codes 9900 through 9915.  In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's TMJ disorder.  

Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for an initial compensable disability evaluation for his service-connected TMJ disorder.  In considering whether a compensable evaluation is warranted, the Board has considered the benefit-of-the-doubt rule.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine (see 38 U.S.C.A. § 5107(b); C.F.R. §§ 3.102, 4.3) does not apply.  The appeal of this issue must be denied.

Arthritis of the Right Thumb

The Veteran's service-connected arthritis of the right thumb (claimed as arthritis of the right hand) is rated 10 percent disabling under Codes 5003-5228.  The Veteran contends that a higher (20 percent) rating is warranted.

Code 5003 provides a compensable rating for arthritic joints that do not meet the limitation of motion rating criteria for the applicable joint.  

Code 5228 provides for a 10 percent rating, when there is limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  With a gap of more than two inches between the thumb pad and the fingers, a 20 percent rating is assigned.  A 20 percent rating is the maximum rating under the provisions of Code 5228.  38 C.F.R. § 4.71a, Code 5228.

While in service in August 1979 the Veteran reported an axial compression injury to the right thumb, one week prior.  He had swelling and pain over the proximal interphalangeal (PIP) joint.  He had full range of motion of the thumb but with decreased strength secondary to pain.  On examination the right thumb was slightly swollen especially over the PIP joint.  X-rays revealed a small chip fracture of the proximal plate of right first "prox phalanx".  The assessment was chip fracture.  In June 1985, during annual training the Veteran reported pain while bending (for four weeks) the first digit of the right hand.  He had hurt his hand while unloading a truck (he struck his right thumb on the tail gate of the truck, which resulted in his thumb being broken).

On July 2009 VA hand, thumb, and fingers examination, the Veteran reported pain, locking, and weakness of all fingers including the thumbs.  On physical examination, there was no amputation, ankylosis or deformity of a digit.  Flexion of the right thumb was 0 to 9 degrees with no pain or limitation of motion on repetitive use.  Palmar abduction was 0 to 40 degrees with no pain or limitation of motion on repetitive use.  Radial abduction was 0 to 45 degrees with pain at 45 degrees, but no limitation of motion on repetitive use.  X-rays revealed mild degenerative changes about the right third MCP joint space.  

On January 2010 VA hand examination, the Veteran reported he fractured his right thumb in 1980 playing sports while on active duty and now has pain, stiffness, weakness, and decreased ability to grasp objects.  He is right-hand dominant.  He reported an overall decrease in right hand strength and dexterity.  He reported symptoms of pain, swelling, weakness and stiffness involving the right thumb.  On physical examination there was no amputation, ankylosis or deformity of a digit.  Strength for pushing, pulling and twisting was not decreased.  There was decreased dexterity for twisting, probing, writing, touching and expression.  Flexion of the right thumb was 0 to 9 degrees with no pain and limitation of motion on repetitive use.  Palmar abduction was 0 to 40 degrees with no pain or limitation of motion on repetitive use.  Radial abduction was 0 to 45 degrees with pain at 45 degrees, but no limitation of motion on repetitive use.  X-rays show mild degenerative changes about the right third MCP joint space.  The diagnosis was mild degenerative joint disease.

On May 2012 VA hand and finger conditions examination, the Veteran reported that flare-ups did not impact the function of the hand.  On examination, there was no limitation of motion or evidence of painful motion for any finger or thumb.  There was no additional limitation of motion for any finger post-test.  There was no gap between the thumb pad and the fingers post-test.  There was no gap between any fingertip and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was functional loss or functional impairment of the fingers or thumbs.  There was incoordination, impaired ability to execute skilled movements smoothly and pain on movement with all fingers and thumb on the right.  There was no ankylosis of the right thumb.  Muscle strength testing revealed right hand grip of 5/5.  Diagnostic testing revealed degenerative or traumatic arthritis of the hands.  X-rays showed no acute abnormality.  Degenerative changes at the right first metacarpal head.  The Veteran's hand, thumb, or finger disability does not impact his ability to work.  

The Board finds that the next higher (20 percent) rating for the Veteran's service-connected arthritis of the right thumb is not warranted because the evidence weighs against a finding that he meets the 20 percent criteria under Code 5228.  38 C.F.R. § 4.71a, Code 5228.  VA examination report from May 2012 reflects there was no gap between the thumb pad and the fingers.  

Notably, the Veteran reported that flare-ups did not impact the function of the hand.  The May 2012 VA examiner noted there was functional loss or functional impairment of the fingers or thumbs.  There was incoordination, impaired ability to execute skilled movements smoothly and pain on movement with all fingers and thumb on the right.  The Board acknowledges the Veteran's complaints of functional impairment (including decreased dexterity for twisting, probing, writing, touching and expression (noted in January 2010 VA examination)).  However, a rating in excess of the 10 percent evaluation currently assigned based on such complaints of functional impairment, including as due to pain, is not warranted.  On May 2012 examination, the Veteran's grip strength of the right hand was 5/5, and the examiner noted there was no impact on his ability to work as a result of his right thumb disability.  Consequently, the Board considers the VA examination report to be highly probative evidence concerning the functional impairment due to the Veteran's right thumb disability; and the examination report does not reflect findings to warrant an increased rating based upon additional functional impairment.  The functional impairments, including as due to pain on movement and incoordination has been considered in the 10 percent disability rating assigned for a right thumb disability.  

The Board has considered whether the next higher (20 percent) rating is warranted under other potentially applicable Codes or whether additional ratings are warranted.  The record does not indicate that the Veteran has sufficient limitation of his right thumb or neurological dysfunction to warrant a separate compensable rating.  In considering whether a higher rating  is warranted, the Board has considered the benefit-of-the-doubt rule.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine (see 38 U.S.C.A. § 5107(b); C.F.R. §§ 3.102, 4.3) does not apply.  The appeal of this issue must be denied.

Extraschedular Considerations

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 38 C.F.R. § 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether one or more of the Veteran's claims for higher ratings for tinea pedis, a TMJ disorder and arthritis of the right thumb should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's symptoms, consisting of a rash (tinea pedis), and pain with chewing (TMJ disorder) and pain (right thumb), are fully contemplated by the schedular rating criteria, which provide higher evaluations for greater levels of impairment.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is remanding the issue of entitlement to a TDIU because it is inextricably intertwined with the other remanded appeals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

Entitlement to an initial compensable rating for bilateral tinea pedis with onychomycosis (claimed as feet fungus) is denied.

Entitlement to an initial compensable rating for TMJ disorder (claimed as injury to front teeth, two chipped teeth) is denied.

Entitlement to an initial rating in excess of 10 percent for arthritis of the right thumb (claimed as arthritis of the right hand) is denied.


REMAND

Regarding the claims of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, including as secondary to service-connected disabilities (on de novo review) and bilateral pes planus, the Board finds that further development of the record is necessary to comply with VA's duty to notify and assist the Veteran in the development of facts pertinent to these claims.  See 38 C.F.R. § 3.159.

The Veteran contends essentially that he is entitled to service connection for a psychiatric disorder to include PTSD (as a result of in-service stressors) and depression.  He identified two stressors, one of which did not contain sufficient information to verify the events he described through the Joint Service Records Research Center.  The RO was unable to corroborate the second stressor and in August 2009 submitted a memorandum of formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  Furthermore, the medical evidence failed to show the Veteran had been clinically diagnosed with PTSD.  The claim was denied.  

In June 2012, he filed a claim for service connection for depression.  October 2010 VA treatment records show diagnoses of depression.  The RO denied the service connection claim for depression based on the evidence that showed that depression was not incurred in or was aggravated by military service.  In a November 2013 mental disorders disability benefits questionnaire, a private psychologist diagnosed the Veteran with depressive disorder due to another medical condition, with mixed features.  He opined that it is more likely than not that the Veteran's service-connected medical conditions (arthritis in both hands, TMJ and foot fungus) and concurrent pain have resulted in the mood disturbance that had been diagnosed.  However, the Veteran is service-connected for right thumb arthritis (not for the entire right hand), and his TMJ and foot fungus are assigned noncompensable ratings.  The private psychologist noted that TMJ and foot fungus had compensable ratings in the DBQ.  Given these discrepancies and because the Veteran has now raised an alternative theory of service connection (on a secondary basis) the Board finds that a VA examination is necessary to determine the nature and etiology of his claimed psychiatric disorder.  The low threshold requirement of McLendon is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for bilateral pes planus, the January 2010 VA examiner opined that the Veteran's current diagnosis of bilateral pes planus is less likely as not (less than 50/50 probability) caused by, a result of, or aggravated beyond the normal progression of the 1981 in-service diagnosis of fallen arches.  The examiner's rationale for the opinion was that pes planus or fallen arches were present prior to military service, (per the Veteran's account) and based on the Veteran's history, the disorder was not caused by or aggravated beyond normal progression during military service.

The examiner found the Veteran's pes planus was congenital, but did not identify whether it was a congenital disease or defect.  Accordingly, a new VA examination to obtain a medical nexus opinion is warranted.

Additionally, the most recent records of VA treatment in the record are from June 2012.  As updated records of treatment he receives may well be pertinent to the claims on appeal, and because the case is being remanded anyway, the updated records must be sought.  

Finally, the Board acknowledges that the Veteran's claim for a TDIU was denied by rating decision dated in May 2011.  However, because the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for a psychiatric disorder, to include PTSD and depression, consideration of the appeal seeking a TDIU rating is deferred pending resolution of the claim seeking service connection for a psychiatric disorder, to include PTSD and depression.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD and depression, on a secondary basis (secondary service connection).

2.  The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for a psychiatric disorder and pes planus since June 2012.

3.  After the development sought above is complete, schedule a VA psychiatric examination in order to determine the nature and etiology of the Veteran's psychiatric disorder to include PTSD and depression.  The entire record must be made available to the examiner in conjunction with the examination.  The examiner should provide full explanations in response to the following questions as to the disability:

(a) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychiatric disorder to include PTSD and depression is related to service?; The examiner is asked to consider and discuss as necessary (i) the indication in the record concerning the Veteran's past medical history of malingering, (see March 31, 2008 VA mental health discharge summary, which includes reference to the Veteran as a "malingerer") and (ii) and the November 10, 2008 private psychological evaluation, which notes the Veteran has an antisocial personality disorder under Axis II and provides Axis I diagnoses of cocaine dependence, in remission per patient, rule out alcohol abuse, in remission per patient, and cannabis abuse, in sustained remission per patient.

(b) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychiatric disorder to include PTSD and depression was caused by any of the Veteran's service-connected disabilities? (he is service connected for arthritis of the right thumb rated 10 percent; left hand injury rated 10 percent; bilateral tinea pedis with onychomycosis rated 0 percent, and TMJ, rated 0 percent)?; The examiner is asked to consider and discuss as necessary the conclusion of the November 2013 private psychologist who diagnosed depressive disorder due to another medical condition, with mixed features, and opined that such diagnosis is more likely than not due to the Veteran's service-connected disabilities.

(c) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychiatric disorder to include PTSD and depression was aggravated (permanently worsened the underlying disorder beyond its normal course) by any of the Veteran's service-connected disabilities? 

The rationale for all opinions should be set forth.  

4.  The AOJ should arrange for an examination of the Veteran to ascertain the nature and likely etiology of his bilateral pes planus.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify whether the Veteran's pes planus is a congenital disease or defect (Note: Generally, a disease is capable of improvement or deterioration while a defect is static.)

(b) If the Veteran's pes planus is a congenital disease, is it at least as likely as not (i.e., a 50% or greater probability) that the pre-existing disability was aggravated (i.e., underwent a permanent worsening of the underlying condition) in service, to include due to wearing military-issue boots?  

(c) If the Veteran's pes planus is a congenital defect, is it at least as likely as not (i.e., a 50% or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability, to include due to wearing military-issue boots?  

The examiner must explain the rationale for all opinions, citing to supporting factual data. 

5.  Then, review the record, and readjudicate the claims, to include the matter of a TDIU.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


